                           UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

US FOODS, INC.,                                               Case No.:         2-19-cv-00946-JFC

                 Plaintiff,                                   ELECTRONICALLY FILED AND
                                                              SERVED
        v.

WILLIAM T. KANE aka BILL T. KANE, an
individual; and RONALD G. LINABURG,
D.D.S., an individual,

                 Defendants.

                           STIPULATION SELECTING ADR PROCESS

        Counsel report that they have met and conferred regarding Alternative Dispute

Resolution (ADR) and have reached the following stipulation pursuant to L.R. 16.2 and Court’s

ADR Policies and Procedures.

I.      PROCESS
Select one of the following Processes:

         __X__            Mediation

                          Early Neutral Evaluation (ENE)

                          Court sponsored Binding1 Arbitration

                          Court sponsored Non-binding Arbitration

                          Other (please identify process and provider)



If you are utilizing a private ADR process, such as the American Arbitration Association,
be advised that the case is still governed by the Court’s ADR Policies and Procedures. It is
the responsibility of counsel to ensure that all of the proper forms are timely submitted and
filed, as required by Policies and Procedures.



1
 For binding arbitration, please complete form “Stipulation to Binding Arbitration” located on the Court’s website
at www.pawd.uscourts.gov.
II.    COSTS
The parties have agreed to share the ADR costs as follows (do not complete percentages for
Court sponsored arbitration. For that process, costs are paid by the Court in accordance with 28
USC §658.):

       1/3    %       by Plaintiff, US Foods

       1/3    %       by Defendant, William T. Kane

       1/3    %       by Defendant, Ronald G. Linaburg, D.D.S.

              %       by Third Party Defendant(s)

If a dispute arises as to compensation and costs for the mediator/neutral evaluator/private
arbitrator, the Court will set reasonable compensation and costs.




III.   NEUTRAL
The parties hereby designate by agreement the following individual to serve as a Neutral in the
above-styled action:

Name of Neutral:      The Honorable Gary P. Caruso (Retired)

Address of Neutral:   378 Donohoe Road, Greensburg, PA 15601

Telephone & FAX Numbers: T - 724/ 925-1123 / E-Fax – 412/ 202-4118

Email address of Neutral:    gary_caruso@icloud.com

Date of ADR Session:         To be determined [late January/early February, 2020]

The parties represent that they have contacted the selected prospective neutral and have
determined that the neutral is available to conduct the ADR session within the time prescribed by
the Court’s Policies and Procedures and that the neutral does not have a conflict.
IV.    PARTICIPANTS
Name and title of the individual(s) who will be attending the mediation or early neutral
evaluation session, in addition to counsel, in accordance with Section 2.7 (Attendance at
Session) of the Court’s ADR Policies and Procedures:

Attorneys for Plaintiff:

Gretchen E. Moore, Esquire                           US Foods
                                                     Plaintiff

Maria Z. Vathis, Esquire                             Kathie Bullerdick, Esquire______________
                                                     In-house counsel
                                                     Corporate Representative


Attorneys for Defendant Kane:

Dennis M. Blackwell, Esquire                         Bill T. Kane
                                                     Defendant

Robert O. Lampl, Esquire                             Not applicable
Ryan J. Cooney, Esquire                              Corporate Representative


Attorneys for Defendant Linaburg:

Michael Oliverio, Esquire                            Ronald G. Linaburg, D.D.S.
John J. Heurich, Esquire                             Defendant

Brian C. Thompson, Esquire                           Not applicable
                                                     Corporate Representative



If there is insufficient space to list all parties who will be attending the session, please add
additional sheets as necessary.

Each party certifies that the representative(s) attending the ADR session on its behalf has full and
complete settlement authority, as specified in sub-section (A)(1-3) of the above section of the
Court’s ADR Policies and Procedures.
V.     ACKNOWLEDGEMENT
We, the undersigned parties to this action, declare that this stipulation is both consensual and
mutual.

Date:         12/9/2019                   /s/ Gretchen E. Moore
                                    Counsel for Plaintiff, US Foods


Date:         12/9/2019                   /s/ Ryan J. Cooney
                                    Counsel for Defendant, Bill T. Kane


Date:         12/9/2019                   /s/ Michael Oliverio
                                    Counsel for Defendant, Ronald G. Linaburg, D.D.S.
